                Case 20-11570-LSS             Doc 264       Filed 08/03/20       Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                           Chapter 11

PYXUS INTERNATIONAL INC., et al.,1
                                                                 Case No. 20-11570 (LSS)

         Debtors.                                                (Jointly Administered)


                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 9010-1 and the below certification, counsel moves for the

admission pro hac vice of Margaret N. Rosenfeld, Esq. of the law firm of K&L Gates LLP, 599

Lexington Avenue, New York, NY 10022, to represent Solana Holdings (“Solana Holdings”) in

this action.


Dated: August 3, 2020                                       K&L GATES LLP
                                                            /s/ Steven L. Caponi
                                                            Steven L. Caponi (No. 3484)
                                                            Matthew B. Goeller (No. 6283)
                                                            600 N. King St., Suite 901
                                                            Wilmington, Delaware 19801
                                                            Telephone: (302) 416-7080
                                                            Email: steven.caponi@klgates.com
                                                                    matthew.goeller@klgates.com


                                    ORDER GRANTING MOTION
         IT IS HEREBY ORDERED Margaret N. Rosenfeld’s motion for admission pro hac vice

is granted.




1
  The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
identification number are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
              Case 20-11570-LSS        Doc 264      Filed 08/03/20    Page 2 of 2




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
       Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the States of New York and
North Carolina and submit to the disciplinary jurisdiction of this Court for any alleged
misconduct which occurs in the preparation or course of this action. I also certify that I am
generally familiar with this Court’s Local Rules and with Standing Order for District Court Fund
revised 7/23/09. I further certify that the annual fee of $25.00 has been paid to the Clerk of
Court for District Court.

Dated: August 3, 2020                               /s/ Margaret N. Rosenfeld
                                                    Margaret N. Rosenfeld, Esq.
                                                    K&L Gates LLP
                                                    599 Lexington Avenue
                                                    New York, NY 10022
                                                    Email: margaret.rosenfeld@klgates.com
